DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NATHAN ROZENFELD,
                            Appellant,

                                    v.

                  CENTRAL MORTGAGE COMPANY,
                           Appellee.

                              No. 4D17-3596

                           [August 16, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE 12005205.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

  Michael W. Smith of Brock & Scott, PLLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.